United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, RIO GRANDE
PERFORMANCE CLUSTER, San Antonio, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1873
Issued: March 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 26, 2011 appellant filed a timely appeal from the April 27, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) finding an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received a
$3,801.82 overpayment of compensation; and (2) whether OWCP properly determined that
appellant was at fault in creating the overpayment of compensation, thereby precluding waiver of
recovery of the overpayment.

1

20 C.F.R. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on March 15, 2008 appellant, then a 46-year-old rural route carrier,
sustained several back, lower extremity and upper extremity conditions due to a motor vehicle
accident at work. Appellant returned to work in a light-duty position for the employing
establishment and OWCP paid her compensation for periods of partial disability. She also
received wage-loss compensation for days when she had medical appointments related to her
work injuries.
OWCP directed appellant to appear for a second opinion examination on February 5,
2010 with Dr. David West, an osteopath and Board-certified orthopedic surgeon, and she
appeared for the examination on that date. Appellant also appeared for an OWCP-directed
functional capacity evaluation on March 2, 2010.
In a Form CA-7 (Claim for Compensation) completed on March 16, 2010, appellant
claimed compensation for intermittent periods between January 15 and March 8, 2010.2
In an April 6, 2010 letter, OWCP advised appellant that it had received her CA-7 and
CA-7a forms alleging entitlement to compensation for intermittent periods of wage loss between
January 15 and March 8, 2010. It further stated:
“The following payments will be issued to you upon completion of our internal
processes:
“TIME PERIOD: [February 5 to March 2, 2010]. PAYMENT:
$2,271.61 for 100 percent compensation rate as required for [OWCP-]
directed appointments.
“TIME PERIOD: [January 15 to March 8, 2010], 10 days for a total of
44.1 hours of [l]eave [w]ithout [p]ay ([January 15, 29 and February 1, 8, 9,
12, 23 and 26, and March 1 and 8, 2010]). PAYMENT: $968.40.
“Please note our office was not able to process payment for the following
dates given the lack of supporting medical documentation in file for the
following dates: 48 h[ou]rs of [total temporary disability leave without
pay] for time period of [January 20 to 27, 2010] + [partial temporary
disability leave without pay] for [February 17, 24 and 27, 2010].”
On April 9, 2009 appellant received a $4,274.61 check which was identified as covering
wage loss for February 5 and March 2, 2010. On April 9, 2009 she also received a $968.40
check which was identified as covering wage loss for interment periods between January 15 and
March 8, 2010.

2

In accompanying CA-7a forms, appellant claimed entitlement to wage-loss for about 20 dates in amounts of
time varying from 1.75 to 8 hours. She specifically claimed that she was entitled to eight hours of compensation for
the February 5, 2010 visit to Dr. West and to eight hours for the March 2, 2010 functional capacity evaluation.

2

In a November 22, 2010 letter, OWCP advised appellant that it had made a preliminary
determination that she received a $3,801.82 overpayment of compensation because she was only
entitled to receive $472.79 for OWCP-directed medical evaluations held on February 5 and
March 2, 2010 (a total of 16 hours), but actually received wage-loss benefits of $4,274.61 for
these two days.3 It made a preliminary determination that appellant was at fault in the creation of
the overpayment because she was aware or should have reasonably been aware that she was not
entitled to receive $4,274.61 for only 16 hours of missed work.
In its November 22, 2010 preliminary determination letter, OWCP provided appellant an
opportunity to submit evidence and argument challenging the fact, amount and fault finding of
the claimed overpayment. It requested that she submit a completed financial information
questionnaire (Form OWCP-20) along with supporting documentation. OWCP requested that
appellant submit these documents within 30 days of the date of the preliminary determination
letter. The Form OWCP-20 indicated that she must request a telephone conference with the
district OWCP, a decision by the district OWCP based on the written record or a prerecoupment
hearing by the Branch of Hearings and Review within 30 days of the date of the preliminary
determination letter.
On January 3, 2011 OWCP received a completed Form OWCP-20 in which appellant
indicated that she believed that the claimed overpayment occurred through no fault of her own
and that she wished to request a waiver of the overpayment.4 Appellant checked a box
requesting a telephone conference with the district OWCP “on the issues of fault and possible
waiver of this overpayment.”
In an April 27, 2011 decision, OWCP determined that appellant received a $3,801.82
overpayment of compensation because she was paid $4,274.61 for eight hours of missed work on
February 5, 2010 and eight hours of missed work on March 2, 2010 when she was only entitled
to receive a total of $472.79 for these two days. It further found that she was at fault in the
creation of the overpayment and therefore it was not subject to waiver. OWCP stated:
“You believed that you were entitled to a large check from our office and you
kept the check you received. However, you were not entitled to this check for the
dates issued. This check was issued in error and you are only entitled to a small
portion of this check. Therefore a formal overpayment decision is being issued
and you are required to make payment to recover the overpayment.”
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
3

OWCP included a calculation indicating that the total of 16 hours of lost wages on February 5 and March 2,
2010 entitled him to $472.79 in compensation.
4

Appellant stated that she had turned in several CA-7 forms and CA-7a forms which totaled “several thousand
dollars” and which had not been paid. She reported monthly income of $1,920.00, monthly expenses of $2,553.00
and assets of $844.00.

3

performance of her duty.5 Section 8129(a) of FECA provides, in pertinent part, “When an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.”6
Section 8116(a) of FECA provides that while an employee is receiving compensation or
if she has been paid a lump sum in commutation of installment payments until the expiration of
the period during which the installment payments would have continued, the employee may not
receive salary, pay or remuneration of any type from the United States, except in limited
specified instances.7
ANALYSIS -- ISSUE 1
The record reflects that on February 5, 2010 appellant took off work to appear for an
OWCP-directed second opinion evaluation and that on March 2, 2010 she took off work to
appear for an OWCP-directed functional capacity evaluation. These work stoppages were
related to her accepted work injuries and therefore she was entitled to receive compensation for
the total of 16 hours of work she missed on these two days. Appellant received a $4,274.61
check for her missed work on February 5 and March 2, 2010, but she was only entitled to receive
$472.79 for these 16 hours of missed work. The difference between the two compensation
amounts is $3,801.82. Therefore, the Board finds that appellant received a $3,801.82
overpayment of compensation.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that where an overpayment of compensation has been
made “because of an error of fact or law,” adjustment shall be made by decreasing later
payments to which an individual is entitled.8 The only exception to this requirement is a
situation which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery
by the United States may not be made when incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of this
subchapter or would be against equity and good conscience.”9 No waiver of payment is possible
if the claimant is not “without fault” in helping to create the overpayment.10

5

5 U.S.C. § 8102(a).

6

Id. at § 8129(a).

7

Id. at § 8116(a).

8

Id. at § 8129(a).

9

Id. at § 8129(b).

10

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

4

In determining whether an individual is not “without fault” or alternatively, “with fault,”
section 10.433(a) of Title 20 of the Code of Federal Regulations provide in relevant part:
“An individual is with fault in the creation of an overpayment who:
(1) Made an incorrect statement as to a material fact which he or she
knew or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known to
be incorrect….”11
Section 10.433(c) of OWCP’s regulations provide:
“Whether or not OWCP determines that an individual was at fault with respect to
the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those
circumstances and the individual’s capacity to realize that he or she is being
overpaid.”12
ANALYSIS -- ISSUE 2
OWCP found appellant at fault for the creation of the claimed overpayment under the
above-detailed third prong, i.e., she accepted a payment which she knew or should have known
to be incorrect. On April 9, 2009 appellant accepted a $4,274.61 check which was identified as
covering wage loss for February 5 and March 2, 2010.13 She asserted that she did not realize that
she could not accept the $4,274.61 check because she had turned in several CA-7 forms and
CA-7a forms covering the period January 15 to March 8, 2010 which had not been paid.
However, appellant was familiar with the process of receiving compensation for intermittent
periods of wage loss14 and the monies she received on April 9, 2009 were so great that she knew
or should have known that she was being overcompensated for her recent claims for intermittent
periods of wage loss. She was advised that the $4,274.61 check was for February 5 and
March 2, 2010 (the dates of two OWCP-directed evaluations) and, given the large amount of the
check, she knew or should have known that she was only entitled to receive a small portion of
the amount of the check to compensate her for the total of 16 hours she missed work for these

11

20 C.F.R. § 10.433(a).

12

Id. at § 10.433(c).

13

On April 9, 2009 appellant also accepted a $968.40 check which was identified as covering wage loss for the
period January 15 to March 8, 2010.
14

The Board notes that appellant often communicated with OWCP to follow up and ask questions about her
claims for intermittent periods of wage loss.

5

two evaluations. On appeal, appellant alleged that OWCP prematurely made a determination on
her case because she had requested a telephone hearing with the district OWCP. She had been
informed that any such request must be made within 30 days of the November 22, 2010
preliminary overpayment determination. However, appellant’s request for a telephone hearing
was untimely as it was not made until January 3, 2011, i.e., more than 30 days after
November 22, 2010. For these reasons, the Board finds that she was at fault in creating the
overpayment of compensation, thereby precluding waiver of recovery of the overpayment.
CONCLUSION
The Board finds that OWCP properly determined that appellant received a $3,801.82
overpayment of compensation. The Board further finds that OWCP properly determined that she
was at fault in creating the overpayment of compensation and that, therefore, the overpayment
was not subject to waiver.
ORDER
IT IS HEREBY ORDERED THAT the April 27, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 7, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

